DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kato (8,104,664).
Regarding claim 1, Kato discloses a friction stir welding tool comprising a probe 5 having a front end surface 5a and an outer circumferential 5surface, the outer circumferential surface including, formed therein, an outer circumferential recess 10 extending to the front end surface along a rotation axis of the probe, the friction stir welding tool being configured to rotate the probe about the rotation axis and embed the probe inside a 10workpiece during rotation of the probe to thereby weld the workpiece, wherein a width of the outer circumferential recess is increased toward a front end of the probe (figures 5-6).  
15Regarding Regarding claim 2, Kato discloses that the outer circumferential surface includes: a first outer circumferential edge (shown below) configured to form an edge portion of 

    PNG
    media_image1.png
    497
    847
    media_image1.png
    Greyscale

Regarding claim 3, Kato discloses that the outer circumferential surface includes: a first outer circumferential edge (shown below) configured to form an edge portion of the outer circumferential recess that is positioned on a forward side in a rotation 

    PNG
    media_image2.png
    499
    847
    media_image2.png
    Greyscale

Regarding claim 4, Kato discloses that the outer circumferential surface includes: a first outer circumferential edge (shown below) configured to form an edge portion of the outer circumferential recess that is 25positioned on a forward side in a rotation direction of the probe (shown below); and a second outer circumferential edge (shown 

    PNG
    media_image3.png
    499
    847
    media_image3.png
    Greyscale

Regarding claim 5, Kato discloses that the outer circumferential surface includes a third outer circumferential edge configured to couple a 15proximal end of the first outer 

    PNG
    media_image4.png
    499
    847
    media_image4.png
    Greyscale

20	Rega	 	Regarding claim 6, Kato the outer circumferential surface includes a third outer circumferential edge configured to couple a proximal end of the first outer circumferential edge and a proximal end of the second outer circumferential edge, the 25third outer circumferential edge being curved so as to be convex toward a proximal end of the probe (shown below). 

    PNG
    media_image5.png
    499
    847
    media_image5.png
    Greyscale

Regarding claim 7, Kato discloses that the outer circumferential surface includes a third outer circumferential edge configured to couple a proximal end of the first outer circumferential edge and a 5proximal end of the second outer circumferential edge, the third outer circumferential edge being curved so as to be convex toward a proximal end of the probe (shown below).  

    PNG
    media_image6.png
    499
    847
    media_image6.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERIN B SAAD/Primary Examiner, Art Unit 1735